~~)
                                                                                                                                                                         ,,,
                                                                                                                                                                       \ ;,L.
  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                 Page 1 of I



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                       V,                                                        (For Offenses Committed On or After November 1, 1987)


                         Yasmani Camacho-Trejo                                                   Case Number: 3:19-mj-21794

                                                                                                 Grant L, Eddy
                                                                                                 Defendant's Attorney


  REGISTRATION NO. 74716298
  THE DEFENDANT:
   ~ pleaded guilty to count(s) 1 of Complaint
                                             -~~-'-~~~~~~~~~~~~~~~~~~~~~~~


      D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):'
  Title & Section                    Nature of Offense                                                                             Count Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                   1

      D The defendant has been found not guilty on count(s)
                                                                                             ------------------~

      D Count(s)                                                                                  dismissed on the motion of the United States,

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                  ®, TIME SERVED                                             D   ------                                days

       ~  Assessment: $10 WAIVED ~ Fine: WAIVED
      ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Tuesda~ril 30, 2019
                                                       ,-----'--·----:'.::D'.'.:a:'.'tec_·:::o:,f:;.Im.'.'.;position of Sentence

      Received
                     .      ,,/
                      '>( ,:· ,,/'•'''"                              F ffl.. Eo··
                                                                           ~, 1,
                                                                            .. ,,.,,.,,,,.
                                                                           ,:
                                                                              R.




                 DUSM(_)                                                                                      I!E ROBERT N. BLOCK
                                                                                                             TATES MAGISTRATE JUDGE
                                                          CLERK, LJ,$, DISTRICT COURT
                                                       SOU'rHliiRti 01sn\1CT OF CALIF'ORNIA
                                                       ~y                          DEPUTY
      Clerk's Office Copy                                                                                                                     3: l 9-mj-21794
